UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

Case No. |\4 -CR- 56 -WHtO

United States of America, )
)
Plaintiff, ) STIPULATED ORDER EXCLUDING TIME
v. _ ) UNDER THE SPEEDY TRIAL ACT
Maurice Lamawn, Drow) AND WAIVER UNDER FRCP 5.1
Defendant(s). )

For the reasons stated by the parties on the record on bee. 4 Mod A, the court excludes time under the Speedy
Trial Act from Dec. 4,.2?°\9__ to_Dec. 4 29/4 and finds that the ends of justice served by the

continuance outweigh the best interest of the public and the defendant in a speedy trial. See 18 U.S.C. §
3161(h)(7)(A). The court makes this finding and bases this continuance on the following factor(s): FE I L. E D

Failure to grant a continuance would be likely to result in a miscarriage of justice.

 

See 18 U.S.C. § 3161(h)(7)(B)(i). DEC 09 Zug
The case is so unusual or so complex, due to [check applicable reasons] the numbesan Y, SOONG

‘ 5 STRICT COURT
defendants, the nature of the prosecution, or the existence of novel que Stil Her Bis TOF CALIFORNIA

or law, that it is unreasonable to expect adequate preparation for pretrial proceedings or the trial
itself within the time limits established by this section. See 18 U.S.C. § 3161(h)(7)(B)(ii).

Failure to grant a continuance would deny the defendant reasonable time to obtain counsel,
taking into account the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

Failure to grant a continuance would unreasonably deny the defendant continuity of counsel, given
counsel’s other scheduled case commitments, taking into account the exercise of due diligence.

See 18 U.S.C. § 3161(h)(7)(B)(iv).

/ Failure to grant a continuance would unreasonably deny the defendant the reasonable time
necessary for effective preparation, taking into account the exercise of due diligence.
See 18 U.S.C. § 3161(h)(7)(B)(iv).

With the consent of the defendant, and taking into account the public interest in the prompt
disposition of criminal cases, the court sets the preliminary hearing to the date set forth in the first
paragraph and — based on the parties’ showing of good cause — finds good cause for extending
the time limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.1 and for
extending the 30-day time period for an indictment under the Speedy Trial Act (based on the
exclusions set forth above). See Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161(b).

IT ISSO ORDERED.

/
pate: (7/4/14 Aer

Sallie Kim
United States Magistrate Judge

x ee
STIPULATED: AQ Zr, 4

A torney for Defendant "—~Assistant United States Attorney

 

v. 11/01/2018
